       Case
Filing #    1:21-cv-21375-FAM
         121747103              Document
                    E-Filed 02/19/2021   1-2 Entered
                                       04:38:16 PM on FLSD Docket 04/09/2021 Page 1 of 8



                                                                IN THE CIRCUIT COURT OF THE
                                                           •    11TH JUDICIAL CIRCUIT IN AND FOR
                                                                MIAMI-DADE COUNTY,FLORIDA


        BRIANNA TIFFANY CORTINA,

                  Plaintiff,
                                                                Case No.
        V.

        ANTHEM INC.,
        a Foreign Profit Corporation,

                  Defendant.


                                                  COMPLAINT

                 COMES NOW,the Plaintiff, BRIANNA TIFFANY CORTINA,(hereinafter "Plaintiff'),

        On behalf of hetself, by and though undersigned counsel, who files this Complaint against

        Defendant, ANTHEM,INC ("Defendant"), and in support states as follows:

                                                JURISDICTION

        1. This is an action by the Plaintiff for damages exceeding $30,000 excluding attorneys' fees

             and costs, resulting from Defendant's violations of the Florida Civil Rights Act, §760.01, et

             seq., Florida Statutes (hereinafter the "FCRA").

        2. The jurisdiction of the Court over this controversy is based upon the FCRA.

        3. Plaintiff was at all times relevant to this action, and continues to be, a resident in Miami-

             Dade County, Florida, within the jurisdiction of this Honorable Court. Plaintiff is a covered

             employee for the purposes ofthe FCRA.

        4. Plaintiff was employed by Defendant, having a place of business in Miami-Dade County,

             Florida, where Plaintiff worked for Defendant and at all times material hereto was and is

             engaged in interstate commerce.
Case 1:21-cv-21375-FAM Document 1-2 Entered on FLSD Docket 04/09/2021 Page 2 of 8



  5. Venue is proper in Miami-Dade County, Florida because all of the actions that form the basis

     of this Complaint occurred within Miami-Dade County, Florida.

                  FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

  6 Plaintiff worked _for_defendant .from March _15,_2019 through_May 15,_2019_as a Client

     Services Rep II paid $15 per hour working approximately 50 hours per week.

  7. Plaintiff is a Female Cuban American.

  8. During the relevant time perky', Plaintiff was supervised by manager A zol Narbona

    ("Narbona") and supervisor Julian Dieppa ("Dieppa").

  9. On or about April 16, 2019, the Plaintiff was subjected to negative comments about her

     appearance and work performance by her supervisor Narbona who was a Cuban and refused

     to speak English to Plaintiff.

  10. Profanity was used to describe the plaintiff by Narbona.

  1 1. Plaintiff reported this treatment to another supervisor, Dieppa and was referred to HR

     representative Ayren Castillo.

  12. These facts can be substantiated by surveillance videos which are located on the business

     premises at 8000 Governor's Square Boulevard, Hialeah, FL.

  13. Though a claimed investigation was to occur with respect to the discrimination and

     harassment by Narbona, none occurred, witnesses were not interviewed and no results were

     conveyed to Plaintiff.

  14. Plaintiff was told that she would not be allowed to return to work after making these

     complaints in retaliation for her complaints of harassment.

  1 5. Plaintiff suffers damages such as anxiety, crying and fear to return to work.

  16. Plaintiff was constructively terminated and sent a letter regarding same on May 15, 2019.
Case 1:21-cv-21375-FAM Document 1-2 Entered on FLSD Docket 04/09/2021 Page 3 of 8



  17. Plaintiff filed a timely charge of employment discrimination with the Equal Employment

     Opportunity Commission, the agency which is responsible for investigating claims of

     employment discrimination.

  _18. Declaratory, injunctive, legal,_and _equitable_relief_is sought_pursuant to_ the laws_set forth

     above together with attorneys' fees, costs, and damages.

  19. Throughout Plaintiffs employment, she was able to perform the essential functions of her

     job duties and responsibilities, and at all relevant times performed her job at satisfactory or

     above satisfactory levels.

  20. Defendant retaliated against Plaintiff for based on her National Origin.

  21. Defendant's discriminatory intent was motivated by the fact that Plaintiff was of a different

     national origin than Narbona as Narbona is a Cuban National discriminating against an

      American of Cuban descent.

  22. All conditions precedent for the filing of this action before this Court have been previously

      met, including the exhaustion of all pertinent administrative procedures and remedies.

  23. The Plaintiff has retained the undersigned counsel in order that her rights and interests may

     be protected.

  24. Plaintiff timely filed a Charge of Discrimination with the Equal Employment Opportunity

     Commission ("EEOC") , Florida Commission on Human Rights ("FCHR") and the Miami

     Dade County Commission on Human Rights ("MDCCHR") regarding this discrimination

     and retaliation.

                                              COUNT I
           NOATIONAL ORIGIN DISCRIMINAIONIN VIOLATION OF THE FCRA


     25. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 24
Case 1:21-cv-21375-FAM Document 1-2 Entered on FLSD Docket 04/09/2021 Page 4 of 8



  of this Complaint as if set out in full herein.

     26.          Plaintiff is a member of a protected class under the FCRA.

     27.          By the conduct describe above, Defendant has engaged in discrimination against

  Plaintiff because of Plaintiffs national origin and subjected the Plaintiff to national origin -based

  animosity.

     28.          Such discrimination was based upon the Plaintiffs national origin in that Plaintiff

  would not have been the object of discrimination but for Plaintiff's National Origin.

     29.          Defendant's conduct complained of herein was willful and in disregard of

  Plaintiffs protected rights. Defendant and its supervisory personnel were aware that

  discrimination on the basis of Plaintiffs national origin was unlawful but acted in reckless

  disregard of the law.

     30.          At all times material hereto, the employees exhibiting discriminatory conduct

  towards Plaintiff possessed the authority to affect the terms, conditions, and privileges of

  Plaintiffs employment with the Defendant.

     31.         Defendant retained all employees who exhibited discriminatory conduct toward

  the Plaintiff and did so despite the knowledge of said employees engaging in discriminatory

  actions.

     32.         As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived of

  rights, has been exposed to ridicule and embarrassment, and ha.s suffered emotional distress and

  damage.

     33.         The conduct of Defendant, by and through the conduct of its agents, employees,

  and/or representatives, and the Defendant's failure to make prompt remedial action to prevent

  continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under
Case 1:21-cv-21375-FAM Document 1-2 Entered on FLSD Docket 04/09/2021 Page 5 of 8



- ,.state and/or federal law.

      34.          The actions of the Defendant and/or its agents were willful, wanton, and

  intentional, and with malice or reckless indifference to the Plaintiffs statutorily protected rights,

  thus entitling Plaintiff.to.damages.in.the form of compensatory_ and.punitive damages.pursuant to

  state and/or federal law, to punish the Defendant for its actions and to deter it, and others, from

  such action in the future.

      35.          Plaintiff has suffered and will continue to suffer both irreparable injury and

  compensable damages as a result of Defendant's discriminatory practices unless and until this

  Honorable Court grants relief.

  WHEREFORE,Plaintiff respectfully prays for the following relief against Defendant:

            A.     Adjudge and decree that Defendant has violated the FCRA, and has done so

            willfully, intentionally, and with reckless disregard for Plaintiffs rights;

            B.     Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,

            benefits' adjustment, and prejudgment interest at amounts to be proved at trial for the

            unlawful employment practices described herein;

            C.     Enter an award against Defendant and award Plaintiff compensatory damages for

            mental anguish, personal suffering, and loss of enjoyment of life;

            D.     Require Defendant to reinstate Plaintiff to the position at the rate of pay and with

            the full benefits Plaintiff would have had Plaintiff not been discriminated against by

            Defendant, or in lieu of reinstatement, award front pay;

            E.     Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

            and

            F.     Grant Plaintiff such additional relief as the Court deems just and proper under the
Case 1:21-cv-21375-FAM Document 1-2 Entered on FLSD Docket 04/09/2021 Page 6 of 8



          circumstances.

                                                 COUNT II
                                 Retaliation in Violation of the FCRA

  26. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 24 of

  this Complaint as if set out in full herein.

  37. Defendant is an employer as that term is used under the applicable statutes referenced above.

  38. The foregoing allegations establish a cause of action for unlawful retaliation after

  Plaintiff reported unlawful employment practices adversely affecting Plaintiff under the

  FCRA.

  39. The foregoing unlawful actions by Defendant were purposeful.

  40. Plaintiff voiced opposition to unlawful employment practices during employment with

  Defendant and was the victim of retaliation thereafter, as related in part above.

  41. Plaintiff is a member of a protected class because Plaintiff reported unlawful employment

     practices and was the victim of retaliation thereafter. There is a causal connection between

     the reporting of the unlawful employment practices and the adverse employment action taken

     thereafter.

  42. As a direct and proximate result of the foregoing unlawful acts and omissions,

     Plaintiff has suffered mental anguish, emotional distress, expense, loss of benefits,

     embarrassment, humiliation, damage to reputation, illness, lost wages, loss of capacity

     for the enjoyment of life, and other tangible and intangible damages.

  43. These damages are continuing and are permanent.

           WHEREFORE, the Plaintiff respectfully requests that this Honorable Court

   enter judgment against the Defendant; find that the Defendant indeed violated the

   FRCA, and in addition, order the following additional relief:
Case 1:21-cv-21375-FAM Document 1-2 Entered on FLSD Docket 04/09/2021 Page 7 of 8



      G. Declare that the acts complained of herein are in violation of the Florida Civil

         Rights Act;

      H. Award     PLAINTIFF          compensatory       damages       for     emotional   distress,

         embarrassment and humiliation;

      I. Grant a permanent injunction             enjoining the DEFENDANT, its officers,

         successors, assigns, and all persons in active concert or participation with it,

         from engaging in any employment practice which discriminates;

      J. Reinstate PLAINTIFF to the same position she held before the retaliatory

         personnel action, or to an equivalent position;

      K. Reinstate full fringe benefits and seniority rights to PLAINTIFF;

     L. Order DEFENDANT to make PLAINTIFF whole, by compensating PLAINTIFF

         for lost wages, benefits, including front pay, back pay with prejudgment interest;

      M. For a money judgment representing prejudgment interest;

      N. Award any other compensation allowed by law including punitive damages and

         attorney's fees (448.104);

                                          JURY DEMAND

        Plaintiff demands trial by jury of all issues triable as of right by jury.

  Dated: February 18, 2021                      Respectfully submitted,

                                               Jason S. Remer
                                               REMER & GEORGES-PIERRE,PLLC
                                               Jason S. Remer, Esq.
                                               Florida Bar No. 0165580
                                               jrerner@rapattorneys.com
                                               Daniel H. Hunt, Esq.
                                               Florida Bar No. 121247
                                               dhunt@rgpattorneys.com
                                               44 West Flagler Street, Suite 2200
Case 1:21-cv-21375-FAM Document 1-2 Entered on FLSD Docket 04/09/2021 Page 8 of 8



                                     Miami, FL 33130
                                     Tel:(305)416-5000
                                     Fax:(305)416-5005
                                     14ttorneyfor Plaintiff
